Warner, Chief Justice.
The defendant was indicted in the County Court of Dougherty county for a misdemeanor; was tried and found guilty on the first Thursday in January, 1873. On the 27th day of February, 1873, lie made application by petition, to the Judge of the Superior Court for a eertiorari, which was refused, and the defendant excepted. In this case, the Judge put his refusal on the ground that the application was not made within ten days from the trial, as required by the Act of 5th of Feb*174ruary, 1873. To this the defendant replied, that the offense was committed before the passage of the Act of 5th February, 1873, and that as the law then stood he was entitled to have three months to apply for a certiorari, according to the general provisions of the Code, inasmuch as the Act of 24th of August, 1872, creating the County Court for Dougherty county made no provision as to the time within which the application for a certiorari from that Court should be made. If there was no other Act applicable to this question but the Act of February, 1873, we should hold that the refusal of the application by the Court below was error, but there was another law of the State applicable to certioraris from County Courts when the alleged offense was committed and when it was tried in that Court.
The 14th section of the general County Court law provides for a certiorari from the decision and judgment of the county Judge, in all criminal cases, in ten days after the trial thereof. This Act was passed the 19th of January, 1872, and is applicable to each county in the State, except such counties as are specially named therein, and Dougherty county is not one of them. Under this last named Act, no County Judge can be appointed for a county until the grand jury thereof shall so recommend; but by the special Act for Dougherty county, passed on the 24th August, 1872, a Judge may be appointed for that County Court without the recommendation of the grand jury, but it is, nevertheless, a County Court, and the provisions of the Act of 19th January, 1872, are applicable to it, so far as the same are not repugnant to or inconsistent with the Act of 24th August, 1872. There is nothing in the special Act of 24th August, 1872, creating a County Court for Dougherty county which is repugnant to or inconsistent with the general County Court law of the 19th of January, 1872, as to the time within which application shall be made for a certiorari in the County Court of that county; and, therefore, the provisions of that general law are as applicable to the County Court of Dougherty county as to any other County Court in the State, so far as the time of making an applica*175tion for certiorari is concerned. Both Acts provide for a County Court — the one by a special Act, the other by a general law of the State — and both are affirmative statutes, and the rule is that where there are two affirmative statutes, and the substance of each is such that both may stand together, then the later statute does not repeal the former, but both shall have a concurrent efficacy. There is nothing in the special Act of 24th of August, 1872, creating a County Court for the county of Dougherty which is repugnant to or inconsistent with the general law of the State providing for certioraris to the Superior Courts in criminal cases tried in the County Courts, and that general law of the 19th of January, 1872, was as applicable to the obtaining a certiorari from the County Court of Dougherty, as any other County Court, provided the application was made therefor within ten days, as prescribed by that general law of the State. This general law of the State being of force at the time the oftense is alleged to have been committed and the trial had, the application for a certiorari should have been made to the presiding Judge in ten days after the trial, as prescribed by the 14th section of the Act of 19th January, 1872, and as the defendant did not do so, the application for a certiorari was properly refused for that reason, and the judgment of the Court below should be affirmed.
Judgment affirmed.